                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                           BYRON CHAPMAN,
                                   5                                                         Case No. 5:18-cv-06693-EJD
                                                        Plaintiff,
                                   6                                                         ORDER DENYING PLAINTIFF’S
                                                  v.                                         MOTION SEEKING AN ORDER FOR
                                   7                                                         PUBLICATION OF SUMMONS
                                           ELI MUNDO, et al.,
                                   8                                                         Re: Dkt. No. 16
                                                        Defendants.
                                   9

                                  10           Plaintiff Byron Chapman brings this complaint for breach of a settlement agreement

                                  11   against Defendants Eli Mundo and Fernando Mundo stemming from a previous related case

                                  12   Chapman v. Mundo’s Café, et al., Case No. 5:16-cv-02893-EJD. Presently before the court is
Northern District of California
 United States District Court




                                  13   Plaintiff’s Motion Seeking an Order for Publication of Summons on Defendant Eli Mundo through

                                  14   The Monterey County Herald, a newspaper of general circulation in the area of Eli Mundo’s

                                  15   restaurant Mundo’s Café, which is the subject of this action.1 Plaintiff’s motion is DENIED for

                                  16   the following reasons.

                                  17           Rule 4 of the Federal Rules of Civil Procedure governs service of a complaint in federal

                                  18   court. Rule 4(e)(1) allows for service “following state law for serving a summons in an action

                                  19   brought in courts of general jurisdiction in the state where the district court is located or where

                                  20   service is made.” Fed. R. Civ. P. 4(e)(1). Under the California Code of Civil Procedure,

                                  21   summons may be served through four methods: (1) personal delivery to defendant, (2) delivery to

                                  22   someone else at defendant’s usual residence or place of business, (3) service by mail coupled with

                                  23   acknowledgement of receipt, and (4) service by publication. Cal. Civ. Proc. §§ 415.10–.50.

                                  24   Unlike the first three, service by publication requires a court order. Cal. Civ. Proc. § 415.50.

                                  25   Before a court may order service by publication, Plaintiff must show that he satisfies § 415.50(a),

                                  26
                                       1
                                  27    Defendant Fernando Mundo has been served.
                                       Case No.: 5:18-cv-06693-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION SEEKING AN ORDER FOR PUBLICATION OF
                                       SUMMONS
                                                                                  1
                                   1   which provides that “[a] summons may be served by publication if upon affidavit it appears to the

                                   2   satisfaction of the court in which the action is pending that the party to be served cannot with

                                   3   reasonable diligence be served in another manner specified in this article.” Cal. Civ. Proc.

                                   4   § 415.50(a).

                                   5          Here, Plaintiff has not established reasonable diligence. The affidavit of Plaintiff’s process

                                   6   server indicates that Plaintiff made two attempts to serve Defendant Eli Mundo at Mundo’s Café.

                                   7   Dkt. No. 16, Ex. B. According to Plaintiff’s affidavit, Defendant Fernando Mundo stated that

                                   8   Defendant Eli Mundo has not worked at the Café for five years and would not provide further

                                   9   information. Plaintiff’s attorney states that his “office searched business and property records

                                  10   using the TransUnion/TLO XP (TLO) search engine’s [sic] a California Ultimate Weapon

                                  11   Database, which is one of the strongest research tools used nationwide by law enforcement,

                                  12   attorneys, courts, governmental agencies and private detectives.” Dkt. No. 16 at 7. However,
Northern District of California
 United States District Court




                                  13   Plaintiff omits the results of his research. Furthermore, Plaintiff has not attempted to serve

                                  14   Defendant Eli Mundo in any other authorized manner such as service by mail or delivering service

                                  15   to someone else at Defendant’s usual residence or place of business. Cal. Civ. Proc. § 415.10.

                                  16          Plaintiff’s two attempts of service do not establish reasonable diligence. Cf. Hernandez v.

                                  17   City of San Jose, 2016 U.S. Dist. LEXIS 155040, at *6 (N.D. Cal. Nov. 7, 2016) (finding

                                  18   reasonable diligence when plaintiffs hired two professional process servers, requested information

                                  19   from the Santa Clara County Probation Department, searched social media platforms, and sought

                                  20   to verify defendant’s address using the Santa Clara County voter registration portal).

                                  21          Accordingly, Plaintiff’s motion is denied and Plaintiff’s hearing on the motion, scheduled

                                  22   for February 28, 2019, is now VACATED.

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 21, 2019

                                  25                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  26                                                    United States District Judge
                                  27
                                       Case No.: 5:18-cv-06693-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION SEEKING AN ORDER FOR PUBLICATION OF
                                       SUMMONS
                                                                         2
